EXHIBIT 10.31

 

INDEMNITY AGREEMENT

 

INDEMNITY AGREEMENT, made and effective as of [Date], by and between HEALTHSOUTH
Corporation, a Delaware corporation (the “Company”), and [Director], an
individual resident of the State of Tennessee (the “Indemnitee”);

 

W I T N E S S E T H:

 

WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as Directors or in other capacities, the Company must
provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

 

WHEREAS, the difficulty of obtaining adequate directors’ and officers’ liability
insurance in the current market has increased the difficulty of attracting and
retaining such persons;

 

WHEREAS, the Special Committee of the Board of Directors of the Company has
determined that it is essential to the best interests of the Company’s
stockholders that the Company act to assure such persons that there will be
increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

 

1. Service by the Indemnitee. The Indemnitee will serve as a Director of the
Company faithfully and will discharge his duties and responsibilities to the
best of his ability so long as he is duly elected or qualified in accordance
with the provisions of the Certificate of Incorporation and Bylaws of



--------------------------------------------------------------------------------

the Company and the General Corporation Law of the State of Delaware or until
his earlier death, resignation or removal. The Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue the Indemnitee
in any such position. Nothing in this Agreement shall confer upon the Indemnitee
the right to continue in the employ of the Company or as a Director of the
Company or affect the right of the Company to terminate the Indemnitee’s
employment at any time in the sole discretion of the Company, with or without
cause, subject to any contractual rights of the Indemnitee created or existing
otherwise than under this Agreement.

 

2. Indemnification. The Company shall indemnify the Indemnitee to the fullest
extent permitted by the General Corporation Law of the State of Delaware or
other applicable law, as in effect from time to time. Without diminishing the
scope of the indemnification provided by this Section 2, the rights of
indemnification of the Indemnitee provided hereunder shall include, but shall
not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid to the Indemnitee:

 

(a) on account of any suit in which judgment is rendered against the Indemnitee
for disgorgement of profits made from the purchase or sale by the Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any
federal, state or local statutory law;

 

(b) on account of conduct of the Indemnitee which is finally adjudged by a court
of competent jurisdiction to have been knowingly fraudulent or to constitute
willful misconduct;

 

(c) in any circumstance where such indemnification is expressly prohibited by
applicable law;

 

2



--------------------------------------------------------------------------------

(d) with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, Bylaw or agreement (other than this Agreement),
except in respect of any liability in excess of payment under such insurance,
clause, Bylaw or agreement;

 

(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that it is the position of the
Securities and Exchange Commission that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable, and that claims for indemnification should be submitted to the
appropriate court for adjudication); or

 

(f) in connection with any proceeding (or part thereof) initiated by the
Indemnitee, or any proceeding by the Indemnitee against the Company or its
Directors, officers, employees or other Indemnitees, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors of the Company, (iii) such indemnification
is provided by the Company, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iv) except as provided in
Sections 10 and 13 hereof.

 

3. Actions or Proceedings Other Than an Action by or in the Right of the
Company. The Indemnitee shall be entitled to the indemnification rights provided
in this Section 3 if he was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative in nature, other than an action by or
in the right of the Company, by reason of the fact that he is or was a Director,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent

 

3



--------------------------------------------------------------------------------

or fiduciary of any other entity, including, but not limited to, another
corporation, partnership, joint venture or trust, or by reason of any act or
omission by him in any such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against all expenses (including attorneys’ fees), costs,
judgments, penalties, fines and amounts paid in settlement which were actually
and reasonably incurred by him in connection with such action, suit or
proceeding (including, but not limited to, the investigation, defense or appeal
thereof), if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, if he had no reasonable cause to believe his
conduct was unlawful.

 

4. Actions by or in the Right of the Company. The Indemnitee shall be entitled
to the indemnification rights provided in this Section 4 if he is a person who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding brought by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
was a Director, officer, employee or agent or fiduciary of the Company, or is or
was serving at the request of the Company as a Director, officer, employee,
agent or fiduciary of another entity, including, but not limited to, another
corporation, partnership, joint venture or trust, or by reason of any act or
omission by him in any such capacity. Pursuant to this Section 4, the Indemnitee
shall be indemnified against all expenses (including attorneys’ fees), costs and
amounts paid in settlement actually and reasonably incurred by him in connection
with such action, suit or proceeding (including, but not limited to, the
investigation, defense or appeal thereof), if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company; provided, however, that no such indemnification shall be made in
respect of any claim, issue, or matter as to which applicable law expressly
prohibits such indemnification by reason of any adjudication of liability of the
Indemnitee to the Company, unless and only to the extent that, the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses and costs which
such court shall deem proper.

 

4



--------------------------------------------------------------------------------

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served on behalf of the Company as a witness or other participant
in any claim, action or proceeding, or has been successful, on the merits or
otherwise, in defense of any action, suit or proceeding referred to in Sections
3 and 4 hereof, or in defense of any claim, issue or matter therein, including,
but not limited to, the dismissal of any action without prejudice, he shall be
indemnified against all costs, charges and expenses (including attorneys’ fees)
actually and reasonably incurred by him in connection therewith.

 

6. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses (including attorneys’ fees), costs, judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with the
investigation, defense, appeal or settlement of such suit, action, investigation
or proceeding described in Section 3 or 4 hereof, but is not entitled to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion of such expenses (including reasonable
attorneys’ fees), costs, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by him to which the Indemnitee is
entitled.

 

7. Determination of Entitlement to Indemnification. Upon written request by the
Indemnitee for indemnification pursuant to Section 3 or 4 hereof, the
entitlement of the Indemnitee to indemnification pursuant to the terms of this
Agreement shall be determined by the following person or persons, who shall be
empowered to make such determination: (a) the Board of Directors of the Company,
by a majority vote of a quorum consisting of Disinterested Directors (as
hereinafter defined); or (b) if such a quorum is not obtainable or, even if
obtainable, if the Board of Directors, by the majority vote of Disinterested
Directors, so directs, by Independent Counsel (as hereinafter defined) in a
written

 

5



--------------------------------------------------------------------------------

opinion to the Board of Directors, a copy of which shall be delivered to the
Indemnitee. Such Independent Counsel shall be selected by the Board of Directors
and approved by the Indemnitee. Upon failure of the Board to so select, or upon
failure of the Indemnitee to so approve, such Independent Counsel, such
Independent Counsel shall be selected by the Chancellor of the State of Delaware
or such other person as the Chancellor shall designate to make such selection.
Such determination of entitlement to indemnification shall be made not later
than 45 days after receipt by the Company of a written request for
indemnification. Such request shall include documentation or information which
is necessary for such determination and which is reasonably available to the
Indemnitee. Any costs or expenses (including attorneys’ fees) incurred by the
Indemnitee in connection with his request for indemnification hereunder shall be
borne by the Company. The Company hereby indemnifies and agrees to hold the
Indemnitee harmless therefrom irrespective of the outcome of the determination
of the Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such partial indemnification among such claims, issues
or matters.

 

8. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of the Indemnitee’s request for indemnification,
advise in writing the Board of Directors, or such other person or persons as are
empowered to make the determination pursuant to Section 7, that the Indemnitee
has made such request for determination. Upon making such request for
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption. If the person or
persons so empowered to make such determination shall have failed to make the
requested indemnification within 45 days after receipt by the Company of such
request, the requisite determination of entitlement to indemnification shall be
deemed to have been made and the Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the

 

6



--------------------------------------------------------------------------------

request for indemnification. The termination of any action, suit, investigation
or proceeding described in Section 3 or 4 hereof by judgment, order, settlement
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself: (a) create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, that the Indemnitee had reasonable cause to believe that his conduct
was unlawful; or (b) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be provided herein.

 

9. Advancement of Expenses and Costs. All reasonable expenses and costs actually
incurred by the Indemnitee (including attorneys’ fees, retainers and advances of
disbursements required of the Indemnitee) shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding, if so
requested by the Indemnitee, within 20 days after the receipt by the Company of
a statement or statements from the Indemnitee requesting such advance or
advances. The Indemnitee may submit such statements from time to time. The
Indemnitee’s entitlement to such expenses shall include those incurred in
connection with any proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence the expenses and costs incurred by him in connection
therewith and shall include or be accompanied by an undertaking by or on behalf
of the Indemnitee to repay such amount if it is ultimately determined that the
Indemnitee is not entitled to be indemnified against such expenses and costs by
the Company pursuant to this Agreement or otherwise.

 

10. Remedies of the Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that the Indemnitee
is not entitled to indemnification hereunder or if payment has not been timely
made following a determination of entitlement to indemnification pursuant to
Sections 7 and 8, or if expenses are not advanced pursuant to Section 9, the
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of

 

7



--------------------------------------------------------------------------------

Delaware or any other court of competent jurisdiction of his entitlement to such
indemnification or advance. Alternatively, the Indemnitee may, at his option,
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the rules of the American Arbitration Association, such award to be made within
60 days following the filing of the demand for arbitration. The Company shall
not oppose the Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim. Such judicial proceeding or arbitration shall be
made de novo and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) that he is not entitled to indemnification. If a
determination is made or deemed to have been made pursuant to the terms of
Section 7 or Section 8 hereof that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable expenses
(including attorneys’ fees) and costs actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate proceedings).

 

11. Notification and Defense of Claim. Promptly after receipt by the Indemnitee
of notice of the commencement of any action, suit or proceeding, the Indemnitee
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company in writing of the commencement thereof; but the
omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under this
Agreement. Notwithstanding any other provision of this Agreement, with respect
to any such action, suit or proceeding as to which the Indemnitee gives notice
to the Company of the commencement thereof:

 

(a) The Company will be entitled to participate therein at its own expense; and

 

8



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Section 11(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election to so assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below. The
Indemnitee shall have the right to employ his own counsel in such action, suit
or proceeding, but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee unless (i) the employment of counsel by the Indemnitee
has been authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of the defense of such action, or (iii) the Company
shall not in fact have employed counsel to assume the defense of the action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Company. The Company shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Company or as to which
the Indemnitee shall have reached the conclusion provided for in clause (ii)
above.

 

(c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner that

 

9



--------------------------------------------------------------------------------

would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. Neither the Company nor the Indemnitee will
unreasonably withhold their consent to any proposed settlement.

 

12. Other Rights to Indemnification. The indemnification and advancement of
expenses (including attorneys’ fees) and costs provided by this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may now or
in the future be entitled under any provision of the Bylaws of the Company, any
provision of the Certificate of Incorporation of the Company, any vote of
stockholders or Disinterested Directors, any provision of law or otherwise.

 

13. Attorneys’ Fees and Other Expenses to Enforce Agreement. In the event that
the Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce his rights under, or to recover
damages for breach of, this Agreement, the Indemnitee, if he prevails in whole
or in part in such action, shall be entitled to recover from the Company and
shall be indemnified by the Company against any actual expenses for attorneys’
fees and disbursements reasonably incurred by him.

 

14. Notice to Insurers. If, at the time of the receipt of a notice of claim
pursuant to Section 11 hereof, the Company has liability insurance in effect for
the purpose of protecting directors or officers of the Company, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, for the benefit or on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.

 

15. Employee Benefit Plans. For purposes of this Agreement, references to “any
other entity” or “another entity” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on the Indemnitee
with respect to any employee benefit plan; and references to

 

10



--------------------------------------------------------------------------------

“serving at the request of the Company” shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
service by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries; and if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
the interest of the participants and beneficiaries of an employee benefit plan,
the Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

16. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten years after the Indemnitee has ceased to occupy any
of the positions or have any relationships described in Sections 3 and 4 of this
Agreement, and (b) the final termination of all pending or threatened actions,
suits, proceedings or investigations to which the Indemnitee may be subject by
reason of the fact that he is or was a Director, officer, employee, agent or
fiduciary of the Company or is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of any other entity, including,
but not limited to, another corporation, partnership, joint venture or trust, or
by reason of any act or omission by him in any such capacity. The
indemnification provided under this Agreement shall continue as to the
Indemnitee even though he may have ceased to be a Director or officer of the
Company. This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of the Indemnitee and his spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representatives.

 

17. Severability. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, but not limited to, all portions of any Sections of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby, and (b) to the fullest
extent possible, the provisions of this Agreement (including, but not limited
to, all portions of any paragraph of this Agreement containing any

 

11



--------------------------------------------------------------------------------

such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.

 

19. Captions. The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

20. Definitions. For purposes of this Agreement:

 

(a) “Disinterested Director” shall mean a Director of the Company who is not or
was not a party to the action, suit, investigation or proceeding in respect of
which indemnification is being sought by the Indemnitee.

 

(b) “Independent Counsel” shall mean a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or the Indemnitee in any matter material to either such party,
or (ii) any other party to the action, suit, investigation or proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s right to indemnification under this
Agreement.

 

12



--------------------------------------------------------------------------------

21. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

 

22. Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail, return receipt requested, with postage prepaid, on the date
shown on the return receipt:

 

  (a) If to the Indemnitee to:

 

    [Director]

    [Address]

 

  (b) If to the Company, to:

 

    HEALTHSOUTH Corporation

    One HealthSouth Parkway

    Birmingham, Alabama 35243

    Attention: General Counsel

 

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

 

23. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts-of-law
principles.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

HEALTHSOUTH Corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

INDEMNITEE:

 

--------------------------------------------------------------------------------

[Director]

 

14